
	

115 S1123 IS: Office of National Drug Control Policy Reauthorization Act of 2017
U.S. Senate
2017-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1123
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2017
			Mrs. Shaheen (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the Office of National Drug Control Policy, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Office of National Drug Control Policy Reauthorization Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Organization of Office of National Drug Control Policy and roles and responsibilities Sec. 101. Amendments to definitions. Sec. 102. Office of National Drug Control Policy. Sec. 103. Appointment and responsibilities of the Director. Sec. 104. Coordination with other agencies. TITLE II—The National Drug Control Strategy Sec. 201. Annual preparation and submission of national drug control strategy. TITLE III—High intensity drug trafficking areas Sec. 301. High intensity drug trafficking areas program. TITLE IV—Drug interdiction coordinator and committee Sec. 401. Drug interdiction coordinator. TITLE V—Authorization of appropriations and extension of termination date Sec. 501. Authorization of appropriations. Sec. 502. Extension of termination date. TITLE VI—Amendments to the Office of National Drug Control Policy Reauthorization Act of 2006 Sec. 601. Model Acts. Sec. 602. Elimination of former reporting requirements.  IOrganization of Office of National Drug Control Policy and roles and responsibilities 101.Amendments to definitions (a)Demand reductionSection 702(1) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701(1)) is amended—
 (1)by redesignating subparagraphs (A) through (H) as clauses (i) through (viii), respectively, and adjusting the margins accordingly;
 (2)by redesignating subparagraphs (I) and (J) as clauses (xii) and (xiii), respectively, and adjusting the margins accordingly;
 (3)in the matter preceding clause (i), as so redesignated, by striking demand reduction means and all that follows through including— and inserting the following:  demand reduction—(A)means any activity conducted by a National Drug Control Program agency, other than an enforcement activity, that is intended to reduce the use of drugs; and
 (B)includes prevention, treatment, and recovery efforts, such as—; (4)by inserting after clause (viii), as so redesignated, the following:
						
 (ix)screening and brief interventions for substance use disorders; (x)promoting availability of and access to health care services for the treatment of substance use disorders;
 (xi)support for long-term recovery from substance use disorders; and (5)in clause (xiii), as so redesignated, by inserting recovery, after treatment,.
 (b)Appropriate congressional committeesSection 702(12) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701(12)) is amended by inserting , the Committee on Health, Education, Labor, and Pensions before , the Committee on Appropriations.
 (c)Illicit drug use; illegal drug useSection 702 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701) is amended by adding at the end the following:
					
 (14)Illicit drug use; illegal drug useThe terms illicit drug use, illegal drug use, illegal use of drugs, illicit use of drugs, illicit drug, and illegal drug include the illegal use of prescription drugs.. 102.Office of National Drug Control Policy (a)AmendmentsSection 703(b) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1702(b)) is amended—
 (1)in the heading, by striking and Deputy Directors; (2)by striking paragraph (2), and inserting the following:
						
 (2)ResponsibilitiesThe Director, and such members of the Office of National Drug Control Policy staff as designated by the Director, shall be responsible for demand reduction activities, supply reduction activities, and for State, local, and tribal affairs.; and
 (3)by amending paragraph (3) to read as follows:  (3)Other deputy directorsThere shall be a Deputy Director for Demand Reduction, a Deputy Director for Supply Reduction, and a Deputy Director for State, Local, and Tribal Affairs..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2017. 103.Appointment and responsibilities of the Director (a)Appointment (1)AmendmentsSection 704 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1703) is amended—
 (A)in the heading, by striking and Deputy Directors; and (B)in subsection (a)—
 (i)by amending paragraph (1) to read as follows:  (1)DirectorThe Director shall be appointed by the President, by and with the advice and consent of the Senate, and shall serve at the pleasure of the President.;
 (ii)by striking paragraphs (2) and (3); (iii)by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively; and
 (iv)in paragraph (2), as so redesignated, by striking or a Deputy Director. (2)Effective dateThe amendments made by paragraph (1) shall take effect on January 20, 2018.
 (b)ResponsibilitiesSubsection 704(b) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1703(b)) is amended—
 (1)in paragraph (13)(E), by striking treatment and prevention and inserting treatment, prevention, and recovery support; (2)in paragraph (15), by striking prevention and drug treatment and inserting prevention, drug treatment, and recovery;
 (3)in paragraph (18), by adding and after the semicolon; (4)in paragraph (19), by striking ; and and inserting a period; and
 (5)by striking paragraph (20). (c)Fund control noticesSection 704(f) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1703(f)) is amended—
 (1)in the first paragraph (5), in subparagraph (A), by inserting or statute after appropriation; (2)by striking the second paragraph (4); and
 (3)by striking the second paragraph (5). 104.Coordination with other agenciesSection 705(d) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1704(d)) is amended—
 (1)in the header by striking expended and inserting obligated; and (2)in paragraph (A), by striking (A) require and inserting (1) require.
 105.Report on internet purchasing of synthetic drugs and precursor chemicalsNot later than 180 days after the date of enactment of this Act, the Director of National Drug Control Policy, in consultation with the Attorney General and the Administrator of the Drug Enforcement Administration, shall submit to Congress a report on Internet purchasing of synthetic drugs and precursor chemicals that includes—
 (1)how purchases of synthetic drugs and precursor chemicals are conducted on the open Internet and the dark web;
 (2)the scale of the problem described in paragraph (1); (3)the country of origin of the relevant Web sites, manufacturers, and distributors;
 (4)measures that can be taken to eliminate the sale of synthetic drugs and precursor chemicals over the Internet; and
 (5)any recommendations for legislation necessary to eliminate the sale of synthetic drugs and precursor chemicals over the Internet.
				IIThe National Drug Control Strategy
 201.Annual preparation and submission of national drug control strategySection 706(a) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1705(a)) is amended—
 (1)in paragraph (1) by inserting before the period , and by promoting prevention, early intervention, treatment, and recovery support for individuals with substance use disorders;
 (2)in paragraph (2)(A)— (A)in clause (i), by inserting , including the misuse of prescription drugs, before and the;
 (B)by striking clause (ix); and (C)by redesignating clauses (x) through (xiv) and clauses (ix) through (xiii), respectively; and
 (3)in paragraph (3)— (A)in subparagraph (B), by inserting and at the end;
 (B)in subparagraph (C), by striking ; and and inserting a period; and (C)by striking subparagraph (D).
					IIIHigh intensity drug trafficking areas
 301.High intensity drug trafficking areas programSection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) is amended—
 (1)by striking subsections (k), (l), and (m) and inserting the following:  (k)Evaluation of HIDTA as part of the national drug control strategy (1)ReportThe Director shall, as part of the National Drug Control Strategy and after consulting with the Executive Boards of each designated high intensity drug trafficking area, submit a report to Congress that describes, for each designated high intensity drug trafficking area—
 (A)the specific purposes for the high intensity drug trafficking area; (B)the specific long-term and short-term goals and objectives for the high intensity drug trafficking area;
 (C)the measurements that will be used to evaluate the performance of the high intensity drug trafficking area in achieving the long-term and short-term goals;
 (D)the reporting requirements needed, if appropriate, to evaluate the performance of the high intensity drug trafficking area in achieving the long- and short-term goals; and
 (E)an evaluation of the performance of the high intensity drug trafficking area in accomplishing the specific long-term and short-term goals and objectives identified under subparagraph (B).
 (2)Assessment of drug enforcement task forces in high intensity drug trafficking areasThe Director, as part of the report required under paragraph (1), shall— (A)assess the number and operation of all federally funded drug enforcement task forces within each high intensity drug trafficking area; and
 (B)describe— (i)each Federal, State, local, and tribal drug enforcement task force operating in the high intensity drug trafficking area;
 (ii)how such task forces coordinate with each other, with any high intensity drug trafficking area task force, and with investigations receiving funds from the Organized Crime and Drug Enforcement Task Force;
 (iii)what steps, if any, each such task force takes to share information regarding drug trafficking and drug production with other federally funded drug enforcement task forces in the high intensity drug trafficking area;
 (iv)the role of the high intensity drug trafficking area in coordinating the sharing of such information among task forces;
 (v)the nature and extent of cooperation by each Federal, State, local, and tribal participant in ensuring that such information is shared among law enforcement agencies and with the high intensity drug trafficking area;
 (vi)the nature and extent to which information sharing and enforcement activities are coordinated with joint terrorism task forces in the high intensity drug trafficking area; and
 (vii)any recommendations for measures needed, if appropriate, to ensure that task force resources are utilized efficiently and effectively to reduce the availability of illegal drugs in the high intensity drug trafficking areas.
 (3)Assessment of law enforcement intelligence sharing in high intensity drug trafficking areas programThe Director, as part of the report required under paragraph (1), shall— (A)evaluate existing and planned law enforcement intelligence systems supported by each high intensity drug trafficking area, or utilized by task forces receiving any funding under the Program, including the extent to which such systems ensure access and availability of law enforcement intelligence to Federal, State, local, and tribal law enforcement agencies within the high intensity drug trafficking area and outside of it;
 (B)describe the extent to which Federal, State, local, and tribal law enforcement agencies participating in each high intensity drug trafficking area are sharing law enforcement intelligence information to assess current drug trafficking threats and design appropriate enforcement strategies; and
 (C)describe the measures needed, if appropriate, to improve effective sharing of information and law enforcement intelligence regarding drug trafficking and drug production among Federal, State, local, and tribal law enforcement participating in a high intensity drug trafficking area, and between such agencies and similar agencies outside the high intensity drug trafficking area.;
 (2)by redesignating subsections (n), (o), (p), and (q) as subsections (l), (m), (n), and (o), respectively; and
 (3)by amending subsection (n), as so redesignated, to read as follows:  (n)Authorization of appropriationsThere is authorized to be appropriated to the Office of National Drug Control Policy $290,000,000 for fiscal year 2018 and such sums as are necessary to carry out this section for each of fiscal years 2019 through 2023..
				IVDrug interdiction coordinator and committee
 401.Drug interdiction coordinatorSection 711 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1710) is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)in subparagraph (B)— (I)by striking on or before March 1 of each year and;
 (II)by striking Command and Control and inserting Coordination; and (III)by inserting and revising the plan as necessary on or before March 1 of each year before the semicolon at the end; and
 (ii)in subparagraph (D), by striking Command and Control and inserting Coordination; (B)in paragraph (3), by striking to the Office of Supply Reduction for that purpose and inserting to the Office to assist the United States Interdiction Coordinator in carrying out the responsibilities described in paragraph (2); and
 (C)in paragraph (4)— (i)by striking Command and Control each time that term appears and inserting Coordination;
 (ii)in subparagraph (A)(iii), by striking required and inserting that will be used; and (iii)in subparagraph (D), by striking include and all that follows through the period at the end and inserting a copy of the current National Interdiction Coordination Plan and the most recent Interdiction Performance Assessment.; and
 (2)in subsection (b)(1)(B)— (A)by striking annual and inserting revised; and
 (B)by striking Command and Control and inserting Coordination. VAuthorization of appropriations and extension of termination date 501.Authorization of appropriationsSection 714 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1711) is amended by striking 2006 through 2010 and inserting 2018 through 2023.
 502.Extension of termination dateSection 715(a) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1712(a)) is amended by striking 2010 and inserting 2023.
			VIAmendments to the Office of National Drug Control Policy Reauthorization Act of 2006
 601.Model ActsSection 1105 of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 1701 note) is amended by striking subsection (b) and inserting the following:
				
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection such sums as are necessary for each of fiscal years 2018 through 2023..
 602.Elimination of former reporting requirementsThe Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 120 Stat. 3502) is amended—
 (1)in section 802 (120 Stat. 3535)— (A)in subsection (a), by striking (a) In general.—; and
 (B)by striking subsection (b) (21 U.S.C. 1532 note); and (2)by repealing sections 1103, 1104, 1109, 1111, and 1114 (120 Stat. 3540, 3543, and 3544).
				
